 

 

 

sans |
UNITED STATES DISTRICT COURT ry eg cg |
SOUTHERN DISTRICT OF NEW YORK pas ve
Br Ps eh}
Le "|
. . WPT has
Hamilton International Ltd., o Bee Oy AN 2-8-2020. |
Plaintiff, —— ee
17-cv-5575 (AJN)
—-V—
ORDER
Vortic LLC et al.,
Defendants.

 

 

ALISON J. NATHAN, District Judge:

In advance of trial, the parties are hereby ordered to have one hour of good-faith
settlement negotiations. It is further ordered that on or before January 30, 2020, the parties
should jointly notify the Court of whether they seek referral to the Southern District of New
York’s mediation program, which the Court would expedite.

SO ORDERED.

Dated: january > , 2020 | \

New York, New York

   

A
ALISON J. NATHAN
United States District Judge

 

 

 
